Mr. Justice Wole
delivered the opinion of the Court.
A complaint which sets up, in effect, that the defendant had a slot machine wherein on depositing money one or several persons could obtain a larger amount than the amount deposited, and that various persons, naming* one of them, tried their luck at such a machine, sufficiently describes a lottery as defined by section 291 of the Penal Code and punished by section 292 of the said code. The complaint in this case is practically copied from a similar complaint which we reviewed in People v. Torres, 40 P.R.R. 241, wherein this Court held that the complaint was sufficient. We can not agree with the appellant that facts constituting a lottery were not described in the complaint.
Act No. 83 of 1931, which is a bill for raising revenue, imposed, an excise tax on the use of slot machines of the character described in the complaint and also a tax for the introduction of them in Puerto Rico. The appellant maintains that this act of the Legislature was a recognition of the right of a citizen to set up and use the said slot machines. *12The weight of the authorities is that the taxation, of devices punishable by a penal law does not repeal the penal law unless such an intention is clearly indicated by the Legislature. Blaufield v. State, 103 Tenn. 593, 53 S.W. 1090, and cases; Palmer v. State, 88 Tenn. 553, 13 S.W. 233; 16 C.J. 69, secs. 33 et seq.; 12 R.C.L. 711.
The judgment will be affirmed.